Filed 3/3/22 In re N.T. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re N.T., A Person Coming                                   B313562
Under the Juvenile Court Law.
                                                              Los Angeles County
LOS ANGELES COUNTY                                            Super. Ct. No.
DEPARTMENT OF CHILDREN                                        21CCJP00211A
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.C.,

         Defendant and Appellant;

A.T.,

         Intervener and Respondent.

       APPEAL from an order of the Superior Court of
Los Angeles County, Pete R. Navarro, Judge Pro Tempore
of the Juvenile Court. Dismissed.
      Karen J. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
      Johanna R. Shargel, under appointment by the Court
of Appeal, for Intervener and Respondent.
                    _________________________

       Mother appeals from the juvenile court’s order removing
her daughter N.T. from her physical custody under Welfare
and Institutions Code section 387.1 Mother challenges the court’s
finding that its earlier disposition placing N.T. in parents’ joint
custody was ineffective in protecting the child, and—to prevent
substantial harm to N.T.—it was necessary to remove her
from mother’s care. The juvenile court has since terminated
its jurisdiction and entered a final juvenile custody order
granting sole physical custody of N.T. to father and giving mother
monitored visitation rights. Because mother never appealed
from those orders, there is no effective relief we can grant her.
We thus dismiss the appeal as moot.




1     Statutory references are to the Welfare and Institutions
Code, unless otherwise designated.




                                2
                  RELEVANT BACKGROUND
       Mother and father2 are the parents of N.T. (born March
2020). They are not in a relationship and informally shared
custody of N.T. In January 2021, the Los Angeles County
Department of Children and Family Services (Department)
filed a non-detained petition under section 300 on behalf of N.T.,
alleging she was at substantial risk of physical harm for various
reasons, following an altercation between mother and father
where father allegedly pushed mother while she was holding N.T.
Mother had tried to take N.T. back from father, who had been
caring for N.T. for several weeks.
       On March 11, 2021, the juvenile court declared N.T.
a dependent, after partially sustaining the petition under
section 300, subdivisions (b)(1) and (j), having amended certain
allegations by interlineation. The sustained allegations relevant
to mother included that she had mental and emotional problems
—including anxiety, depression, and post-traumatic stress
disorder—that when left untreated limited her ability to care
for N.T., thereby placing N.T at serious risk of physical harm;
and her history of substance abuse, including cocaine and
marijuana, rendered her unable to provide regular care for
and endangered N.T.3


2     Father is not an appellant. He joined in the Department’s
argument that substantial evidence supported the juvenile
court’s section 387 findings and removal order.
3      The sustained allegations also included the fact that N.T.’s
maternal half-siblings previously had been declared dependents
of the juvenile court due to mother’s substance abuse. The
juvenile court terminated its jurisdiction over two of mother’s




                                 3
       The court ordered N.T. to remain in parents’ custody under
the Department’s supervision, with custody exchanges between
parents to occur at a police station. Mother’s court-ordered
case plan included random or on-demand drug testing upon
reasonable suspicion, a high-conflict resolution co-parenting
program, and mental health counseling.
       On April 21, 2021, the Department filed a section 387
petition on behalf of N.T. alleging the earlier disposition had
been ineffective in protecting the child because mother had
failed to comply with her family maintenance services, maintain
contact with the Department, or comply with the juvenile court’s
visitation and exchange schedule, among other reasons. At a
detention hearing, the court ordered N.T. detained from mother
and to remain placed with father, with monitored visitation
granted to mother.
       At the June 7, 2021 section 387 adjudication hearing,
the court sustained the petition, after amending the allegations
by interlineation, as follows: “[M]other . . . has failed to comply
with [the] Juvenile Court ordered services by not residing in a
[Department] approved residence, failing to maintain contact
with the [D]epartment, [and] failing to submit to random drug
testing upon a reasonable suspicion. . . . [M]other’s violation
of Juvenile Court orders endangers the child’s physical health
and safety and places the child at risk of serious physical harm,
damage, danger, and neglect.” The court ordered N.T. removed
from mother’s physical custody, finding by clear and convincing


children after they were adopted. The court ordered a legal
guardianship for a third child, later terminating its jurisdiction.




                                 4
evidence there was a substantial danger to the child if she were
returned to mother’s care and no reasonable means to protect
N.T., short of removal, existed.
       The court ordered N.T. to remain placed in father’s care
and granted mother monitored visitation. Mother also was to
participate in random or on-demand drug testing, as well as
individual counseling, and submit to a psychological assessment.
Mother appealed from the court’s findings and orders sustaining
the section 387 petition and removing N.T. from her care.
       After mother filed her appeal, on October 13, 2021,
the juvenile court found the conditions that would justify the
initial assumption of jurisdiction no longer existed and were
not likely to exist if supervision were withdrawn. It terminated
its jurisdiction and stayed that order pending receipt of a final
juvenile custody order awarding father sole physical custody over
N.T. (with parents to have joint legal custody) and giving mother
monitored visitation rights. On October 21, 2021, the juvenile
court entered the final juvenile custody order, lifted its stay,
and terminated its jurisdiction.
       On January 14, 2022, the Department filed a motion
for judicial notice of these post-appeal orders, and concurrently
filed a motion to dismiss mother’s appeal based on the court’s
termination of its jurisdiction over N.T. and entry of the final
juvenile custody order.4 Mother’s counsel filed a response
indicating mother did not oppose the request for judicial
notice and submitted the motion to dismiss for decision


4    Father, through his counsel, joined in the Department’s
motions.




                                5
on the Department’s pleadings. We now grant the Department’s
request for judicial notice and take judicial notice of the above
October 13 and 21, 2021 minute orders and October 21, 2021
final juvenile custody order.5 (Evid. Code, § 452, subds. (c) & (d).)
                           DISCUSSION
       Depending on the circumstances, an order terminating
juvenile court jurisdiction may render an appeal from a previous
order in the dependency proceeding moot. (In re C.C. (2009)
172 Cal.App.4th 1481, 1488; see also In re S.G. (2021) 71
Cal.App.5th 654, 663–664 (S.G.) [termination of jurisdiction
“does not categorically” render appeal from juvenile court
order moot].) “[T]he critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error.” (In re
N.S. (2016) 245 Cal.App.4th 53, 60.) “Thus, mootness of an
appeal from a juvenile court order followed by the unappealed
termination of juvenile court jurisdiction ‘must be decided on
a case-by-case basis.’ ” (S.G., at p. 664; C.C., at p. 1488.)
       Mother has appealed from the court’s June 7, 2021 order
sustaining the section 387 petition—finding that the previous
disposition order ordering N.T. to remain in parents’ physical
custody was ineffective and there was substantial danger to N.T.
if she were to return to mother’s custody—and removing N.T.
from mother’s custody. By asking us to reverse that order,




5    We also take judicial notice of a November 17, 2021
minute order correcting the October 21, 2021 minute order
nunc pro tunc.




                                  6
mother in essence is asking that N.T.’s earlier placement be
reinstated—in other words, that N.T. be returned to her custody.
       During the pendency of this appeal, however, the juvenile
court not only terminated its jurisdiction over N.T., but also
entered a final juvenile custody order awarding father sole
physical custody of N.T. and restricting mother to once-weekly
monitored visits. There is no indication that mother (or any
other party) appealed from those October 2021 orders. Her
time to do so has expired. (See Cal. Rules of Court, rule 8.406.)
Mother’s failure to appeal from those orders leaves us with no
effective relief to give her. (Compare S.G., supra, 71 Cal.App.5th
at pp. 666–667 [reviewing court can require juvenile court to
correct reversible error through remittitur even after it has
terminated jurisdiction, but failure to appeal from an exit order
that terminated jurisdiction and set forth final custody order
would moot appeal from earlier dispositional order regarding
custody] with In re Rashad D. (2021) 63 Cal.App.5th 156, 164
[appeal from jurisdictional finding also required appeal from
orders terminating jurisdiction and awarding custody because
juvenile court would have no jurisdiction to conduct further
hearings, including modification of its custody order, unless
reviewing court also reversed or vacated order terminating
dependency].)6

6     We need not resolve the differing views in these opinions
as to whether an appellate court is able to require a juvenile
court that has terminated its jurisdiction to act to correct
reversible error if the order terminating jurisdiction has not
been appealed. In the circumstances here, we cannot reverse
the juvenile court’s unappealed final custody order, which would
be necessary to provide mother effective relief.




                                7
       Even if we were to conclude substantial evidence did
not support the juvenile court’s findings on which it based its
order sustaining the section 387 petition and removing N.T.
from mother’s custody, our reversal of that order would not lead
to the return of N.T. to mother’s physical custody. The custody
and visitation terms in the juvenile court’s subsequent final
juvenile custody order—awarding sole physical custody of N.T.
to father—still would govern. (S.G., supra, 71 Cal.App.5th
at pp. 666–667.) That order is final and can be modified only
through a petition to the family court. Thus, “[t]o effect an
actual change in custody and visitation rights, [we] would
need to reverse the juvenile court’s last word on custody and/or
visitation—the exit order terminating jurisdiction on those terms
—which, . . . [we] do[ ] not have the power to do if that order
has not been appealed.” (Id. at p. 667.)
       Accordingly, a reversal of the order granting the section
387 petition and removing N.T. from mother’s custody would
have no practical effect as the final custody order grants sole
physical custody to father with monitored visitation to mother.
We thus grant the Department’s motion to dismiss mother’s
appeal as moot.




                                8
                       DISPOSITION
     The appeal is dismissed as moot.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  EGERTON, J.

We concur:



               EDMON, P. J.




               LAVIN, J.




                              9